DETAILED ACTION
 This office Action is in response to the correspondence on 12/23/2020. The substance of applicants’ remarks, filed 12/23/2020 has been carefully considered. Claims 14-26 are pending.

Response to Arguments
    In view of the Appeal Brief filed on 12/23/2020, applicant’s arguments in pages 5-14 with respect to the rejection of  claims 14-21 and 24-26 under 35 USC § 102(a)(1) as being anticipated by Chassard (US 2012/0032650), and rejections  of claims 22 and 23 under 35 USC § 103 have been fully considered and are persuasive.
In view of the aforesaid amendments and upon further search/consideration, the rejection to the respective claims under 35 USC § 102(a)(1) and USC § 103 mailed on 06/26/2020 is hereby withdrawn. 


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 14-26 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846